Judith Rogers, Judge, concurring. I concur with the majority’s decision in keeping with our standard of review. Our standard gives due deference to the Commission’s expertise, and therefore I cannot disagree with the findings of fact made by the Commission. Even though we might have reached a different conclusion as the trier of fact, it is not our place on appellate review to substitute our judgment for that of the Commission, which exercises authority given it by the General Assembly. I do not share the view argued by appellant’s attorney that, if we do not apply this statute to the facts in this case, we are in any way deciding that this statute does not mean exactly what it says. However, I am troubled by one aspect of the Commission’s analysis of the federal regulations involved in this case. The Commission correctly observed in its order that the Occupational Safety and Health Act (OSHA), 29 U.S.C. Sections 651 et seq.,1 was enacted to promote the protection of workers from industrial injury, and that the Clean Air Act, 42 U.S.C. Sections 7401 et seq.,2 was enacted for the broad purpose of protecting and promoting the health of the general public. The Commission concluded that the OSHA regulations apply only for the protection of workers in the workplace and not for the protection of the general public. Therefore, it concluded that those regulations could not apply in an Act 310 surcharge case because Act 310 is only designed to allow recovery of expenditures due to regulations designed to protect the general public. The Commission also found that the general public was not in any danger from exposure to asbestos at appellant’s facilities and that any risk of any exposure whatsoever was only to employees of appellant, who are not members of the “general public.” The Commission therefore concluded that, since there was no danger to members of the “general public,” the provisions of 40 C.F.R. do not apply and Act 310 is again not an appropriate mechanism for cost recovery. I find these views inconsistent, unrealistic, and too narrow. Under the logic employed by the Commission, the broad protective purposes of regulations pertaining to asbestos exposure cannot be fairly met in an appropriate case. I am extremely troubled by the Commission’s position that employees of appellant are not members of the “general public’ and thus are not entitled to the elementary protections afforded other citizens by the Clean Air Act. In my view, the fact that the appellant’s employees are members of a “subclass” of the general public by virtue of their employment does not affect the undeniable fact that the “general public” includes everyone.   Pursuant to which 29 U.S.C. Sections 651 et seq. were promulgated.    Pursuant to which 40 C.F.R. 61, Subpart M Sections 61.141 et seq. were promulgated.